Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
In these consolidated appeals, Kevin Smith, a/k/a Bar None Royal Blackness, appeals the district court’s orders accepting the recommendations of the magistrate judge and dismissing two Defendants because the Defendants were not state actors and granting summary judgment to the remaining Defendants and dismissing his 42 U.S.C. § 1983 (2006) complaint. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Smith v. Ozmint, No. 9:07-cv-03644-PMD, 2009 WL 692828 (D.S.C. Mar. 12, 2009); 2009 WL 2226194 (July 23, 2009). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.